Citation Nr: 0934588	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-36 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured right medial malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to 
December 1978.

In September 2007, the Veteran had a hearing at the RO 
before the Veterans Law Judge whose signature appears at 
the end of this decision.

In December 2007, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the 10 percent 
rating for the Veteran's service-connected residuals of a 
fractured right medial malleolus.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to June 26, 2009, the Veteran's residuals of a 
fractured right medial malleolus consisted primarily of 
pain and stiffness.

2.  Since June 26, 2009, the Veteran's residuals of a 
fractured right medial malleolus, consisting primarily of 
pain, stiffness and limitation of dorsiflexion, have been 
productive of severe impairment.


CONCLUSION OF LAW

Effective June 26, 2009, the criteria for a 20 percent 
rating for in the residuals of a fractured right medial 
malleolus were met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp, 2009); 38 C.F.R. § 3.159, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issue of entitlement to an increased rating for the 
residuals of a fractured right medical malleolus.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In June 2005, VA received the Veteran's claim for an 
increased rating; and there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Following the receipt of that application, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claim, including 
the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA stated that such 
evidence could include, but was not limited to, evidence 
from his employer concerning the effect of his right ankle 
disorder on his ability to work, as well as statements from 
people who had witnessed how that disability had affected 
him.  VA also set forth the general criteria for rating 
service-connected disabilities.  Following the notice to 
the Veteran, VA fulfilled its duty to assist him in 
obtaining identified and available evidence necessary to 
substantiate his claim.  

The duty to assist requires VA to make reasonable efforts 
to obtain relevant records (including private records) that 
the Veteran adequately identifies to VA and authorizes VA 
to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility 
to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of 
records reflecting the Veteran's treatment after service.  
VA also examined him to determine the extent of impairment 
due to his service-connected right ankle disability.  
Finally, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and in August 2009, he 
reported that he had no other evidence or information to 
submit.  Indeed, there is no evidence of any VA error in 
notifying or assisting him that could result in prejudice 
to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that the 10 percent rating for his 
service-connected residuals of a fractured right medial 
malleolus does not adequately reflect the level of 
impairment caused by that disorder.  Therefore, he 
maintains that an increased rating is warranted.  After 
carefully considering the claim in light of the record and 
the applicable law, the Board agrees that since June 26, 
2006, an increased rating is warranted.  To that extent, 
the appeal is allowed.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

The Veteran's right ankle disability is rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that 
code, a 10 percent rating is warranted for moderate 
limitation of ankle motion, while a 20 percent rating is 
warranted for severe limitation of motion.  The terms 
"moderate" and "marked" are  not defined in the rating 
schedule.  Rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  

The standard range of ankle motion includes dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  38 C.F.R.  § 
4.71, Plate II (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

In this case, the Veteran has submitted extensive evidence, 
including records reflecting his treatment by VA since 
March 2005 and the report of an August 2005 VA examination 
performed to determine the extent of impairment due to his 
service-connected right ankle disorder.  That evidence is 
replete with complaints of right ankle pain and stiffness.  
However, the preponderance of that evidence shows that his 
gait was normal and that he moved about freely without any 
obvious limitation by pain.  In this regard, the VA 
examiner noted that the Veteran's range of right ankle 
motion was full, with dorsiflexion from zero to twenty 
degrees and plantar flexion from zero to forty-five 
degrees.  During the examination, the Veteran denied any 
right ankle instability, locking, fatigability, or lack of 
endurance, and his associated motor strength and reflexes 
were intact.  Moreover, there was no evidence of 
discoloration, swelling, or deformity associated with his 
right ankle disability.  Although there was a finding of 
impaired sensation, the evidence suggested that such 
finding was associated with the Veteran's diabetes mellitus 
rather than the residuals of his fractured right medial 
malleolus.  Indeed, there were no findings that the 
manifestations associated with his service-connected right 
ankle disability were productive of any more than moderate 
impairment.  As such, those manifestations met or more 
nearly reflected the schedular criteria for the 10 percent 
rating then in effect.

During his hearing before the undersigned Veterans Law 
Judge, the Veteran testified that the manifestations of his 
right ankle disability were worse than those reflected by 
his 10 percent disability evaluation.  He contended that 
the VA health care providers and the August 2005 VA 
examiner had not accurately reported his complaints with 
respect to his right ankle problems.  Therefore, an 
additional examination was performed on June 26, 2006.  

During that examination, the Veteran continued to complain 
of right ankle pain and stiffness.  However, he complained 
of limitation or right ankle motion; and he demonstrated an 
altered gait which was confirmed by an abnormal wear 
pattern on his shoes.  Although plantar flexion remained 
full at zero to forty-five degrees, he was unable to 
dorsiflex his right foot above zero degrees, that is, the 
neutral position.  Because he was able to move his right 
foot to the neutral position, the examiner found the 
residuals of the right ankle fracture to be productive of 
no more than moderate limitation of motion.  However, the 
examiner noted that the Veteran's right ankle disability 
would have a moderate-to-severe affect on his activities of 
daily living.  In particular, the examiner noted a severe 
impact on more strenuous activities such as the Veteran's 
ability to perform chores and exercise, as well as ability 
to drive or go shopping.  The VA examiner also affirmed the 
Veteran's report that the right ankle disability would 
result in increased absences from his work as a machinist.  

The foregoing manifestations suggest that as of June 26, 
2006, the Veteran's service-connected residuals of a 
fractured right medial malleolus have been productive of 
marked impairment.  At the very least, there is an 
approximate balance of evidence both for and against the 
claim that the 10 percent rating does not adequately 
reflect the level of impairment caused by his service-
connected right ankle disability.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  
Therefore, a 20 percent rating is warranted, effective June 
26, 2006, for the service-connected residuals of a fracture 
right medial malleolus.  To that extent, the appeal is 
allowed.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation other 
diagnostic codes applicable to rating ankle disabilities.  
38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5270.  
However, those diagnostic codes require evidence of 
nonunion or malunion of the fracture or ankylosis of the 
ankle.  Because those manifestations are not present, a 
higher schedular evaluation is not warranted under either 
of those codes.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the Veteran's service-connected residuals of a 
fracture right medial malleolus.  However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2008).  
Rather, the record shows that the manifestations of the 
Veteran's right ankle disorder are those contemplated by 
the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 




ORDER

Effective June 26, 2006, entitlement to a 20 percent rating 
for the residuals of a fractured right medical malleolus is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


